Citation Nr: 1619214	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected renal insufficiency-proteinuria with hypertension.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1985 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for the Veteran's service-connected renal insufficiency-proteinuria with hypertension.  The Veteran's notice of disagreement (NOD) was received in September 2011.  

In December 2012, the RO conducted a de novo review of the Veteran's increased rating claim and granted a 60 percent rating, but no higher, for his service-connected renal insufficiency-proteinuria with hypertension.  The RO also determined that clear and unmistakable error had been committed in an earlier decision, and assigned an effective date of September 26, 1995, for the increased (60 percent) rating.  The RO then issued a statement of the case (SOC), also in December 2012, to address the remaining issue of entitlement to a rating in excess of 60 percent for renal insufficiency-proteinuria with hypertension.  The Veteran's V Form 9, substantive appeal, was received in February 2013.

In April 2013, the Veteran's then-representative, M.D.H., Attorney, requested to withdraw the substantive appeal submitted in February 2013.  In January 2014 and in October 2014, the Veteran filed increased rating claims for renal insufficiency-proteinuria with hypertension.  A September 2014 rating decision (issued in response to the claim received in January 2014, in pertinent part, denied a rating in excess of 60 percent for the service-connected renal insufficiency-proteinuria with hypertension.  A March 2015 rating decision (issued in response to the claim received on October 21, 2014), in pertinent part, granted an increased rating of 100 percent for the Veteran's service-connected renal insufficiency-proteinuria with hypertension, effective October 21, 2014.

In September 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement, disagreeing with that portion of the March 2015 notification letter which advised him that his "overall or combined rating" was 20 percent, effective April 17, 1991; 50 percent, effective September 26, 1995; and 100 percent, effective October 21, 2014.  After reviewing the record, the Board notes that prior to the March 2015 rating decision, the Veteran's service-connected renal insufficiency-proteinuria with hypertension had been assigned a 30 percent rating, effective April 17, 1991, and a 60 percent rating, effective September 26, 1995.  He was also (and continues to be) in receipt of a noncompensable rating for service-connected hemorrhoids, effective January 12, 2014.  The combined evaluation for compensation was 30 percent from April 17, 1991, and 60 percent from September 26, 1995.  See September 2014 rating decision and codesheet.  Given these findings, the concerns raised by the Veteran in his September 2015 NOD are referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  [Incidentally, the Board declines to remand any of the issues addressed in the March 2015 rating decision for the issuance of an SOC, in accordance with Manlincon v. West, 12 Vet. App. 238 (1998), because although the Veteran submitted his concerns on a form designated for notices of disagreements, he did not actually disagree with any of the decisions rendered in the March 2015 rating decision.  Rather, his statement in the September 2015 NOD indicates he is seeking clarification of the "overall or combined rating" history that was outlined in the notification letter that accompanied the March 2015 rating decision.]

Also in September 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement, with a notification/decision letter dated August 12, 2015.  He stated that the specific issue of disagreement was "clothing allowance."  The Board has reviewed the claims file carefully.  Although it includes a March 2015 letter in which the Veteran was advised of his eligibility to apply for a clothing allowance benefit, it does not include a copy of an entitlement decision by the Veterans Health Administration.  Therefore, the Board also declines to remand this issue for the issuance of an SOC, in accordance with Manlincon v. West, 12 Vet. App. 238 (1998).  However, given the Veteran's September 2015 NOD, which indicates that a clothing allowance decision was rendered in August 2015, and that he disagrees with that decision, the matter is referred to the AOJ.

In the February 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  Such a hearing was scheduled for April 2016.  However, the hearing was cancelled.  

In a statement received in June 2014, the Veteran requested that M.D.H., Attorney, be removed as his representative.  He has not appointed a new representative.



FINDING OF FACT

On April 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal for an increased rating for renal insufficiency-proteinuria with hypertension; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of an increased rating for renal insufficiency-proteinuria with hypertension, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

In a statement received on April 11, 2013, the Veteran's then-authorized attorney, M.D.H., indicated that the Veteran wished to withdraw his appeal seeking an increased rating for renal insufficiency-proteinuria with hypertension.  Although there were subsequent claims for increase, there was no subsequent notice of disagreement with the ratings for renal insufficiency-proteinuria with hypertension and the withdrawal occurred after the appeal period from the 2011 decision had expired.  Cf. 38 C.F.R. § 20.204(c) (2015).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal is dismissed.


ORDER

The appeal for an increased rating for renal insufficiency-proteinuria with hypertension is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


